 1

 2

 3

 4
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5
                                          AT SEATTLE
 6
     PARAMIT SINGH BASRA,
 7                                 Petitioner,             Case No. C18-186 TSZ-BAT
 8          v.                                             ORDER GRANTING STAY AND
                                                           ABEYANCE
 9 STEPHEN SINCLAIR,

10                                 Respondent.
11
            The Court, having reviewed petitioner’s 28 U.S.C. § 2254 habeas petition, respondent’s
12
     answer, petitioner’s motion for a stay and abeyance, respondent’s opposition to that motion, the
13
     Report and Recommendation of the Honorable Brian A. Tsuchida, United States Magistrate
14
     Judge, any objections or responses to that, and the remaining record, finds and ORDERS as
15
     follows:
16
            1.      The Report and Recommendation is ADOPTED;
17
            2.      Ground 1 (double jeopardy) is voluntarily dismissed as unexhausted and
18
                    procedurally barred;
19
            3.      Petitioner’s 28 U.S.C. § 2254 habeas petition is STAYED and held in
20
                    ABEYANCE so that petitioner may exhaust Ground 2 (involuntary statements to
21
                    police) in state court;
22
            4.      Respondent shall file a status report every six (6) months from the date of this
23
                    Order;


     ORDER GRANTING STAY AND ABEYANCE- 1
 1       5.     Petitioner shall inform the Court in writing within thirty (30) days of the

 2              resolution of Cause Number 18282-7-I , as well as within thirty (30) days of the

 3              resolution of this case by the Washington Supreme Court should petitioner seek

 4              discretionary review;

 5       6.     The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida;

 6              and

 7       7.     This case remains referred to Judge Tsuchida.

 8     DATED this 13th day of November, 2018.

 9

10
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING STAY AND ABEYANCE- 2
